DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Martin High on 9/29/2021 a provisional election was made without traverse to prosecute the invention of Group II, claim 7. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-6were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings filed 5/9/2019 are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2015/0352816).
Wang teaches a process of making a component comprising an inner foam layer (herein relied upon to read on the claimed foam material) with a seamless stiff polymer material (herein understood to read on the claimed coating material) surrounding the inner foam layer (abstract).  While the component of Wang is not made according to the claimed method limitations, the courts have held the method of making a product does not patentably distinguish the claimed product from a product taught .
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with regards to the drawing objections are persuasive.
Furthermore, applicant’s amendments are sufficient to overcome the rejections based on 35 U.S.C. 112.
With regards to the rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0352816), Applicant argues the product-by-process in claim 7 contains several elements not taught by Wang et al. 
Applicant contends the process of Wang does not produce a product equivalent to the instant invention. Specifically, applicant notes the product of Wang is an inner foam layer encapsulated in another polymer and argues said product is different than the instant invention which teaches filling a combined top mold and bottom mold with polymer agent.  Said argument, however, is not persuasive, as it is unclear how the claimed invention differs from the product of Wang.  Specifically, applicant describes the product of the instant invention as a solid coating that completely envelops the center foam core (0005 of specification as filed).  It is unclear how said structure is different from the product of Wang which applicant describes as “an inner foam layer encapsulated in another polymer.”  Thus, applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2013/0260080 teaches a process for making a coated foam composite.  US 2006/0165947 teaches a composite article comprising a foamed insulating resin core substantially encapsulated by a reaction injection molded rigid resin outer shell.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/KEVIN R KRUER/     
 Primary Examiner, Art Unit 3649